PER CURIAM.
Justice David M. Britt, being a member of the panel of the Court of Appeals which decided the case, did not sit in the appeal to this Court. The remaining six justices are equally divided as to whether, upon the facts in this case, the trial court should have instructed the jury that “[a] person is not guilty of robbery with force if he takes property from the actual possession of another under bona fide claim of right or title to the property” and should have charged the jury on the offense of assault with a deadly *47weapon. Thus, the opinion of the Court of Appeals is affirmed without precedential value in accordance with the usual practice in this situation. See, e.g., State v. Johnson, 286 N.C. 331, 210 S.E. 2d 260 (1974) and cases cited therein.
Affirmed.
Justice BRITT took no part in the consideration or decision of this case.